     Case 2:20-cv-00945-TLN-KJN Document 26 Filed 03/08/21 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   DEBORAH M. SMITH, State Bar No. 208960
     Supervising Deputy Attorney General
 3   CHRISTINA MORKNER BROWN, State Bar No. 258479
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6395
 6    Fax: (916) 322-5609
      E-mail: Christina.Morkner@doj.ca.gov
 7   Attorneys Specially Appearing for Cross-Defendant
     California Tahoe Conservancy
 8

 9                          IN THE UNITED STATES DISTRICT COURT
10                       FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13   TAHOE REGIONAL PLANNING                             2:20-cv-00945-TLN-KJN
     AGENCY,
14                                                       ORDER
                                        Plaintiff,
15                                                       Date:
                   v.                                    Time:
16                                                       Dept:
                                                         Judge:        Honorable Troy L. Nunley
17   MOUNTAIN ADDICTION, LLC, JUSTIN                     Trial Date:   None Set
     SHEAFF,                                             Action Filed: 9/17/2020
18
                                      Defendant.
19

20   MOUNTAIN ADDICTION, LLC, JUSTIN
     SHEAFF,
21
                                 Cross-Claimant,
22

23         v.

24   CALIFORNIA TAHOE CONSERVANCY,
25                               Cross-Defendant.
26

27

28
                                                     1
                                                                           Order (2:20-cv-0945 TLN-KJN)
     Case 2:20-cv-00945-TLN-KJN Document 26 Filed 03/08/21 Page 2 of 2


 1                                                ORDER
 2         GOOD CAUSE APPEARING, THE COURT HEREBY GRANTS the Parties’ stipulation
 3   to extend the time for Cross-Defendant to sign and return the waiver of service of process until 30
 4   days after the Court rules on Cross-Defendant’s pending motion to dismiss, and if the Court
 5   denies the pending motion, Cross-Defendant shall file its response to the Cross-Claim within 60
 6   days of the Court’s ruling.
 7
     Dated: March 5, 2021
 8

 9                                                          Troy L. Nunley
                                                            United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                                                            Order (2:20-cv-0945 TLN-KJN)
